DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/15/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1,5,6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, CN104261005, alone, or in view of Higgins, fails to disclose or render obvious a beekeeping container as claimed in detailed especially the features of: wherein a rotation bar is connected to an upper end of the shelf frame by a bar hinge portion, wherein a plurality of shelf brackets are connected to the rotation bar, each of the plurality of shelf brackets is composed of a connection bracket piece and a cross bracket piece, and the connection bracket piece is connected to the rotation bar, wherein the cross bracket piece is coupled to a side support piece of the beekeeping barrel shelf via the hinge portion, wherein as the rotation bar is rotatably coupled to the upper end of the shelf frame, the rotation bar is rotated inward of the shelf frame upon the shelf frame being erected based on the frame hinge portion, and the rotation bar is rotated outward to be unfolded upon the shelf frame being unfolded.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643